DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12, 14-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10348125. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 2-3, 8, US10348125 claim 1 anticipates the recited limitations.
Re claims 4-7, US10348125 claims 2-4, 6 respectively anticipate the further recited limitations.
Re claims 9, US10348125 claim 8 anticipates the recited limitations.
Re claims 10-12, 14, US10348125 claims 9, 11-12, 14 respectively anticipate the further recited limitations.
Re claims 15, US10348125 claim 17 anticipates the recited limitations.
Re claims 16-18, US10348125 claims 18-20 respectively anticipate the further recited limitations.
Claims 2-12, 14-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10916966. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 2-3, 8, US10916966 claim 1 anticipates the recited limitations.
Re claims 4-7, US10916966 claims 3-5, 7 respectively anticipate the further recited limitations.
Re claims 9, US10916966 claim 9 anticipates the recited limitations.
Re claims 10-12, 14, US10916966 claims 10-12, 14 respectively anticipate the further recited limitations.
Re claims 15, US10916966 claim 17 anticipates the recited limitations.
Re claims 16-18, US10916966 claims 18-20 respectively anticipate the further recited limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 6-9, 11, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen713 (US10014713).
Re claim 2, Nguyen713 teaches a system (see Figs. 2-3 regarding corresponding components), comprising: 
an energy storage device (ESS <250/320> and optionally transformer <328>, see 11:60-12:13, 13:30-51, Figs. 2, 3A-B) coupled between a power grid (utility power source, see 8:10-30, 9:35-43, 13:30-51, Figs. 2, 3A regarding utility power source providing power to utility power lines <244/340>) and a load (rack computer systems <234>, see 9:21-34, Fig. 2); 
a transformer (transformer <211/313>) coupled to the energy storage device and the power grid, the transformer configured to step down electric power having a voltage within a first voltage range to electric power having a voltage within a second voltage range (see 9:35-43, 16:39-62, Figs. 2, 3A regarding transformer connected to ESS and grid and stepping down 12.8kV to 480V); 
a first switching circuit (switching device assembly <254>/switches <352,354,356>, see 12:1-13, 13:30-52, Figs. 2, 3A regarding connection of switches between transformer <211/313> and ESS <250/320> and also the grid connection <244/340>) coupled between the transformer and the energy storage device, and coupled between the transformer and the power grid; 
a power distribution assembly (switchgear <214/314>, UPS <205/316>, transformer <216>, transfer switch <232>, power buses <218,228>, see 9:35-43, 10:11-28,53-67, 13:15-29, Figs. 2, 3A regarding connection of power distributing equipment receiving 480V power from transformer <211/313> and supplying 480V/415V power) coupled between the transformer and the load, the power distribution assembly configured to (1) receive, from the transformer, electric power having the voltage within the second voltage range and (2) supply electric power having the voltage within the second voltage range;
a power generation device (generator <212/312>, see 9:59-10:10, 13:15-29, 14:38-15:9, Figs. 2, 3A-B regarding generator being switched from shutdown to supply backup power to the rack computer loads operating within low voltage range) coupled to the power distribution assembly, the power generation device configured to switch between a first mode to a second mode, the power generation device configured to at least temporarily supply electric power to the power distribution assembly in the second mode such that the power distribution assembly supplies, to the load, electric power having the voltage within the second voltage range; and
a second switching circuit (switchgear <214/314>, see 9:35-43, 9:59-10:10, 13:15-29, 14:38-15:9, Figs. 2, 3A regarding switchgear <214/314> connection to receiving power from transformer <211/313> and generator <212/312> and downstream of switching device assembly <254>/switches <352,354,356>) coupled to the power generation device and the transformer, the second switching circuit electrically coupled downstream of the first switching circuit. See Nguyen713: 8:10-30, 9:21-43, 9:59-10:28,53-67, 11:60-12:13, 13:15-51, 14:38-15:9, 16:39-62, Figs. 1-3. Note the claims as currently drafted and under broadest reasonable interpretation may also be anticipated by a large number of similar cited prior art references as well given that there is little effective limitation on the specific connection or power flow of the energy storage device and the power generation device, as well as little limitation on the structure/function of switching circuit/power distribution assembly.
Re claim 3, Nguyen713 teaches the system of claim 2, further comprising an uninterruptible power supply (UPS) (ESS <250/320> acting to ensure continued power supply when utility source interrupted, see Nguyen713: 14:38-15:9, 16:21-62, 21:4-21, Figs. 2, 3B; note the claim does not specify particular structure/connection arrangement of the UPS, nor its specific function/operation; note that under broadest reasonable interpretation other mapping of elements recited in claims 1-2 are also possible to anticipate the limitation; alternatively, see also the rejection under 35 USC 103 below), wherein the UPS includes the energy storage device.
Re claim 4, Nguyen713 teaches the system of claim 2, wherein the power distribution assembly (switchgear <214/314>, UPS <205/316>, transformer <216>, transfer switch <232>, power buses <218,228>, see Nguyen713: 9:35-43, 10:11-28,53-67, 13:15-29, Figs. 2, 3A regarding connection of power distributing equipment including switches, transformer, power distribution circuits) includes at least one of a switch, a fuse, a circuit breaker, a transformer, or a power distribution unit.
Re claim 6, Nguyen713 teaches the system of claim 2, wherein at least one electric circuit is coupled between the energy storage device and the load, the power generation device being electrically coupled to the at least one electric circuit at a position within the at least one electric circuit downstream of a position within the electric circuit at which the energy storage device is coupled to the at least one electric circuit, when electric power flows through the at least one electric circuit from at least one of the power grid and the energy storage device toward the load (see Nguyen713: Figs. 2, 3A-B regarding connection of generator <212/312> downstream of transformer <211/313> on electrical paths from ESS <250/320> to rack loads <234>).
Re claim 7, as best understood, Nguyen713 teaches the system of claim 2, wherein the first voltage range is between 600 volts (V) and 69,000 V and the second voltage range is between about 0 V and about 600 V (see Nguyen713: 9:35-43, Figs. 2, 3A regarding transformer stepping down 12.8kV range to 480V range).
Re claim 8, Nguyen713 teaches the system of claim 7, wherein the power distribution assembly is configured to supply the load with electric power having a voltage within the second voltage range (see Nguyen713: 9:35-43, 10:1-28 regarding power distribution components supplying power to components at 480V and 415V).
Re claim 9, Nguyen713 teaches a system (see Figs. 2-3 regarding corresponding components), comprising: 
an energy storage device (ESS <250/320> and optionally transformer <328>, see 11:60-12:13, 13:30-51, Figs. 2, 3A-B) coupled between a power grid (utility power source, see 8:10-30, 9:35-43, 13:30-51, Figs. 2, 3A regarding utility power source providing power to utility power lines <244/340>) and a load (rack computer systems <234>, see 9:21-34, Fig. 2); 
a transformer (transformer <211/313>) coupled to the energy storage device and the power grid, the transformer configured to step down electric power having a voltage within a first voltage range to electric power having a voltage within a second voltage range (see 9:35-43, 16:39-62, Figs. 2, 3A regarding transformer connected to ESS and grid and stepping down 12.8kV to 480V); 
a first switching circuit (switching device assembly <254>/switches <352,354,356>, see 12:1-13, 13:30-52, Figs. 2, 3A regarding connection of switches between transformer <211/313> and ESS <250/320> and also the grid connection <244/340>) coupled between the transformer and the energy storage device, and coupled between the transformer and the power grid; 
a power generation device (generator <212/312>, see 9:59-10:10, 13:15-29, 14:38-15:9, 22:1-33, 26:54-27:6, Figs. 2, 3A-B, 6, 8 regarding generator initialized from shutdown to supply backup power to the rack computer loads operating within low voltage range based on utility interrupted/ESS status criterion, and ESS supplying power until generator is started and switched to for power supply) coupled between the load and the energy storage device, the power generation device configured to transition between a first mode to a second mode to supply a electric power to the load based on a criterion, the energy storage device configured to at least temporarily supply electric power to the load as the power generation device transitions from the first mode to the second mode such that the load receives substantially uninterrupted electric power, the electric power supplied by at least one of the energy storage device or the power generation device having the voltage within the second voltage range; and
a second switching circuit (switchgear <214/314>, see 9:35-43, 9:59-10:10, 13:15-29, 14:38-15:9, Figs. 2, 3A regarding switchgear <214/314> connection to receiving power from transformer <211/313> and generator <212/312> and downstream of switching device assembly <254>/switches <352,354,356>) coupled to the power generation device and the transformer, the second switching circuit electrically coupled downstream of the first switching circuit. See Nguyen713: 8:10-30, 9:21-43, 9:59-10:28,53-67, 11:60-12:13, 13:15-51, 14:38-15:9, 16:39-62, 22:1-33, 26:54-27:6, Figs. 1-3, 6, 8. See also discussion of claim 2 regarding similar limitations.
Re claim 11, Nguyen713 teaches the system of claim 9, wherein the criterion is at least one of a low electric power threshold, a high electric power threshold, or a threshold associated with a rate of change in electric power received from the power grid (see Nguyen713: 8:49-62, 13:59-14:20, Figs. 2, 3A-B regarding detection of utility interruption based on sensed voltage difference or other power characteristics exceeding threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen713.
Re claim 5, Nguyen713 teaches the system of claim 2, and further suggests wherein the power generation device is at least one low voltage generator (see Nguyen713: 10:11-28, 14:45-15:9, Figs. 2, 3B regarding generator <212/312> connected and outputting power to loads which function with low 415V power). Although explicit disclosure of the generator's output voltage is not made, one of ordinary skill would understand it is implied the generator is designed to output power with voltage required by the loads in the same manner as the regular power supply arrangement for which it functions as backup to and is being switched from, or alternatively since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and selection of desired generator output voltage range to match the requirements of power distribution/load components is standard practice. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. Nguyen713 further suggests a voltage output of the at least one low voltage generator is zero when in the first mode, and a voltage output of the low voltage generator is greater than zero and within the second voltage range when in the second mode (see Nguyen713: 22:16-33, 26:54-27:6, Figs. 2, 6, 8 regarding generator initialization/startup from shutdown, i.e. a generator that is off would output zero volts and then necessarily some voltage when started to output power). One of ordinary skill would understand it is implied that a generator that is shutdown outputs zero volts although not explicitly stated, or alternatively Official Notice is hereby taken of the fact that generators outputting zero volts when shutdown are well-known in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the generator of Nguyen713 to function in this manner for purposes of conserving power while generator is not in use.
Re claim 12, Nguyen713 teaches the system of claim 9, wherein a voltage output of the power generation device is zero when in the first mode, and wherein a voltage output of the power generation device is increased from zero to a voltage within the second voltage range when the power generation device transitions from the first mode to the second mode (see Nguyen713: 22:16-33, 26:54-27:6, Figs. 2, 6, 8 regarding generator initialization/startup from shutdown, i.e. a generator that is off would output zero volts and then necessarily some voltage when started to output power; see also discussion of claim 5 regarding obviousness of the same feature).
Re claim 14, Nguyen713 teaches the system of claim 9, and generally suggests wherein the power generation device is physically closer to the load than the energy storage device (see Nguyen713: 7:55-67, Figs. 1-3 regarding generator located in same facility as load with energy storage system outside the facility), though does not explicitly discuss relative physical distance between the components, though there is necessarily some distance between each of the components. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system of Nguyen713 such that the physical distance from load to generator is less than physical distance to energy storage device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill given the suggestions of Nguyen713 would be able to physically arrange positions of the various electrical components to meet the recited range in accordance with desired design of physical space/storage of components available to user and given that the electrical functions/circuits would effectively remain unchanged from minor changes in physical distance as well-understood by those of skill in the art in light of disclosure of Nguyen713.

Claim 3, 10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen713 in view of Mondal (WO2014/011706; specific reference is made to portions of corresponding PGPUB US2015/0188362).
Re claim 3, Nguyen713 teaches the system of claim 2, the energy storage device operating to provide uninterrupted power although explicit naming and structure as a UPS is not made (see Nguyen713: 14:38-15:9, 16:21-62, 21:4-21, Figs. 2, 3B, and alternative rejection of claim 3 above). Mondal, however, teaches that it is known in the art of backup power supply systems operating with medium voltage/MV range power supply distribution portion that backup power for the main grid and before backup supply by generators may be equivalently providing using a medium voltage uninterruptible power supply (UPS), wherein the UPS includes the energy storage device (see Mondal: [0009], [0012], [0042-0044], [0112-0114], Fig. 2 regarding MV UPS <210> operating for backup power supply using associated energy storage device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen713 to incorporate the teachings of Mondal by substituting the backup power supply ESS connected to MV distribution circuits of Nguyen713 with the MV UPS taught by Mondal for purposes of providing known equivalent means for supplying backup power from an energy storage device in response to utility interruption and further allowing for increased efficiency by removing need of an additional transformer to boost energy storage output (see Mondal: [0042], [0044], Fig. 2).
Re claim 10, Nguyen713 teaches the system of claim 9. Nguyen713 in view of Mondal further teaches wherein the energy storage device is a medium voltage energy storage device (see discussion of claim 3 regarding obviousness of substitution with MV UPS of Mondal; see Mondal: [0043], Fig. 2 regarding using a MV energy storage device). Nguyen713 further suggests the power generation device includes at least a primary low voltage generator (see Nguyen713: 10:11-28, 14:45-15:9, Figs. 2, 3B regarding generator <212/312> connected and outputting power to loads which function with low 415V power; see discussion of claim 5 above regarding obviousness of low voltage output range for generator). Nguyen713 in view of Mondal does not explicitly disclose providing any additional redundant low voltage generator, however Official Notice was previously taken and hereby made of record that it is very well-known in the art of backup power supply generator systems that multiple generators may be provided together in parallel to allow for increased generation capacity and/or redundant operation by additional backup generators in case one of the generators fails, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen713 in view of Mondal to provide an additional generator parallel to the generator of Nguyen713 for purposes of increasing generator capacitor or for redundancy in case one generator fails as is well-known in the art.
Re claim 15, Nguyen713 teaches a method (see Figs. 2-3 regarding corresponding components), comprising: 
electrically coupling an energy storage device (ESS <250/320> and optionally transformer <328>, see 11:60-12:13, 13:30-51, Figs. 2, 3A-B) associated with a first voltage range (MV range including 12.8kV, see 9:35-43, regarding step-down transformer connected to ESS and grid and stepping down 12.8kV to 480V; note being "associated" with the range provides no actual limitation under broadest reasonable interpretation) to a power grid (utility power source, see 8:10-30, 9:35-43, 13:30-51, Figs. 2, 3A regarding utility power source providing power to utility power lines <244/340>); 
electrically coupling a first switchgear assembly (switching device assembly <254>/switches <352,354,356>, see 12:1-13, 13:30-52, Figs. 2, 3A regarding connection of switches between transformer <211/313> and ESS <250/320> and also the grid connection <244/340>) to the energy storage device and the power grid to receive, from at least one of the power grid or the energy storage device, electric power having a voltage within the first voltage range; 
stepping down electric power having the voltage within the first voltage range from the first switchgear assembly to electric power having a voltage within a second voltage range less than the first voltage range (see 9:35-43, 16:39-62, Figs. 2, 3A regarding transformer <211/313> stepping down 12.8kV to 480V); 
electrically coupling a first portion (input of switchgear <214/314> receiving power from transformer <211/313>) of a second switchgear assembly (switchgear <214/314>, and/or also UPS <205/316>, transformer <216>, transfer switch <232>, power buses <218,228>, see 9:35-43, 10:11-28,53-67, 13:15-29, Figs. 2, 3A regarding connection of power distributing equipment receiving 480V power from transformer <211/313> and supplying 480V/415V power) to a transformer (transformer <211/313>), the first portion of the second switchgear assembly configured to receive electric power having a voltage within the second voltage range from the transformer; 
electrically coupling at least one generator (generator <212/312>) associated with the second voltage range to a second portion (input of switchgear <214/314> receiving power from generator <212/312>, output of switchgear <214/314>, UPS <205/316>, transformer <216>, transfer switch <232>, power buses <218,228>) of the second switchgear assembly, the at least one generator configured to selectively supply electric power having a voltage within the second voltage range to the second portion of the second switchgear assembly, the at least one generator and the second switchgear assembly electrically coupled downstream of the first switchgear assembly such that the at least one generator is electrically coupled downstream of the energy storage device (see 9:59-10:10, 13:15-29, 14:38-15:9, Figs. 2, 3A-B regarding generator connection through the switchgear <214/314> arrangement downstream of the ESS, and operating to supply backup power to the rack computer loads operating within low voltage range; see also discussion of claim 5 above regarding obviousness of low voltage output range for generator); and 
electrically coupling the second portion of the second switchgear assembly to a load (rack computer systems <234>, see 9:21-34, 10:11-28, Fig. 2 regarding low voltage power supply to rack loads through respective components from switchgear <214/314>), the second portion of the second switchgear assembly configured to supply electric power having a voltage within the second voltage range to the load. See Nguyen713: 8:10-30, 9:21-43, 9:59-10:28,53-67, 11:60-12:13, 13:15-51, 14:38-15:9, 16:39-62, Figs. 1-3.
Although Nguyen teaches the energy storage device/ESS operating to provide uninterrupted power, Nguyen does not provide explicit naming or discussion of structure as a UPS (see Nguyen713: 14:38-15:9, 16:21-62, 21:4-21, Figs. 2, 3B). Mondal, however, teaches that it is known in the art of backup power supply systems operating with medium voltage/MV range power supply distribution portion that backup power for the main grid and before backup supply by generators may be equivalently providing using a medium voltage uninterruptible power supply (UPS), wherein the UPS includes the energy storage device (see Mondal: [0009], [0012], [0042-0044], [0112-0114], Fig. 2 regarding MV UPS <210> operating for backup power supply using associated energy storage device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen713 to incorporate the teachings of Mondal by substituting the backup power supply ESS connected to MV distribution circuits of Nguyen713 with the MV UPS taught by Mondal for purposes of providing known equivalent means for supplying backup power from an energy storage device in response to utility interruption and further allowing for increased efficiency by removing need of an additional transformer to boost energy storage output (see Mondal: [0042], [0044], Fig. 2).
Re claim 16, Nguyen713 in view of Mondal teaches the method of claim 15, further comprising causing the first switchgear assembly to receive electric power from the power grid and the UPS when the voltage output of the at least one generator is zero (see Nguyen713: 14:45-15:9, 22:16-33, 26:54-27:6, Figs. 2-3, 6, 8 regarding generator shutdown while utility and energy storage/UPS are connected and providing power, i.e. a generator that is off would output zero volts and then necessarily some voltage when started to output power; see also discussion of claim 5 above regarding obviousness of generator voltage output when off).
Re claim 17, Nguyen713 in view of Mondal teaches the method of claim 16, further comprising causing the at least one generator to (1) transition from a first configuration to a second configuration in response to a change in electric power supplied by the power grid to the first switchgear assembly, (2) the second switchgear assembly supplies the load with a substantially uninterrupted flow of electric power having a voltage within the second voltage range when the at least one generator transitions from the first configuration to the second configuration, and (3) when in the second configuration, the at least one generator supplies the second portion of the second switchgear assembly with a flow of electric power having a voltage within the second voltage range (see Nguyen713: 9:59-10:10, 13:15-29, 14:38-15:9, 22:1-33, 26:54-27:6, Figs. 2, 3A-B, 6, 8 regarding generator initialized from shutdown to supply backup power to the rack computer loads operating within low voltage range based on utility interrupted/ESS status criterion, and ESS supplying power until generator is started and switched to for power supply; see also discussion of claim 5 above regarding obviousness of generator low voltage output range).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen713 in view of Mondal, as applied respectively above, further in view of Colombi (US2014/0368043). 
Re claim 18, Nguyen713 in view of Mondal teaches the method of claim 15, but does not explicitly disclose operation of the UPS to supply power to the grid. Colombi, however, teaches that it is known in the art of backup power systems to have an energy storage device providing backup power for the grid to operate to supply a flow of electric power to the power grid (see Colombi: [0028], [0044-0049], [0050-0051], Figs. 1, 6-8 regarding battery providing backup power and also configured to feed power back to grid). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nguyen713 in view of Mondal to incorporate the teachings of Colombi by having the energy storage device configured to operate to supply power to the power grid for purposes of allowing power stored to be used to stabilize or balance power on the grid when needed (see Colombi: [0045]).
Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive in light of new grounds of rejection in response to Applicant's amendments.
Regarding Applicant's arguments against the prior art rejection of Nguyen713 and Mondal, the arguments are unpersuasive. Applicant appears to only make a general statement that Nguyen713 does not disclose the recited claim features without pointing to any specific differences believed to be present or the previously mapped elements, and it is also noted that the amended "second switching circuit" is easily mapped to the switchgear <214/314> located downstream of the first switchgear and step-down transformer taught by Nguyen713, which was also previously noted also in other claims or as part of other broadly claimed elements performing its function. Applicant does not appear to make any further arguments regarding specific disclosure of Nguyen713 or the other prior art references used in combination.
Applicant is also cautioned that although elements have been mapped in a manner close to what appears to be the intended circuit arrangement shown in Applicant's Figures, that as drafted the claims may be interpreted significantly broader than what is shown in the figures since claim language is given its broadest reasonable interpretation. It is generally advised that vague/broad element names such as "power distribution assembly" or "switchgear assembly" do not appear to clearly correspond to a particular component shown in Applicant's more detailed figures and the disclosure somewhat suggests that all kinds of components could generally be part of the grouping/assembly of components and is thus confusing if intending to refer to particular component/structure in the detailed circuit. Recitation that components are electrically connected may generally interpreted as comprising either direct or indirect electrical connections unless explicitly specified or otherwise effectively functionally limited in terms of operation/power flow. Use of broad component names/groupings without their specific structure and/or function are specified may potentially be more broadly interpreted than what is intended (e.g. an "assembly" could contain essentially and group of components as suggested by Applicant's disclosure; a "switching circuit" could refer to any circuit with a switch like a breaker or a switched converter if its structure/function to selectively supply power from other recited components is not specified; a UPS may not necessarily require an in-line UPS arrangement or particular UPS power connections given that there are a variety of different types of UPS topologies; a power generation device coupled and supplying power to power distribution assembly supplying power in the second voltage range does not necessarily require direct connection or that the power generation device itself output power in the second voltage range). 
It is generally recommended that Applicant closely consider the cited prior art which appears extremely similar to Applicant's disclosed arrangements. If Applicant believes the specific circuit components, arrangement, and operation would still be distinguished and nonobvious over the prior art, then it is recommended the claims be amended to explicitly recite in detail all the specific components, direct connections/power flow details, and relevant operations necessary to distinguish over the prior art with appropriate explanation. Applicant may contact the examiner to discuss possible amendments or the office action as needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836